[Cite as State v. Walz, 2014-Ohio-4712.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                 MONTGOMERY COUNTY

 STATE OF OHIO                                   :
                                                 :       Appellate Case No. 26131
          Plaintiff-Appellee                     :
                                                 :       Trial Court Case No. 09 CR 1959
 v.                                              :
                                                 :
 GREGORY L. WALZ                                 :       (Criminal Appeal from
                                                 :       (Common Pleas Court)
          Defendant-Appellant                    :
                                                 :

                                           ...........
                                           OPINION
                             Rendered on the 24th day of October, 2014.
                                           ...........

MATHIAS H. HECK, JR., by APRIL F. CAMPBELL, Atty. Reg. #0089541, Assistant
Prosecuting Attorney, 301 West Third Street, 5th Floor, Dayton, Ohio 45422
       Attorney for Plaintiff-Appellee

GREGORY L. WALZ, Inmate No. 618-384-WD-116, Madison Correctional Institution, 1851
State Route 56, P. O. Box 740, London, Ohio 43140
       Defendant-Appellant

                                           .............

HALL, J.

        {¶ 1}     Gregory Walz appeals pro se from the trial court’s denial of his post-sentence
Crim.R. 32.1 motion to withdraw his guilty pleas.

       {¶ 2}    Walz advances three assignments of error. First, he contends the trial court erred

in denying his motion without findings of fact or conclusions of law. Second, he claims the trial

court erred in denying the motion without an evidentiary hearing. Third, he asserts that the trial

court erred in denying the motion where the sentence he received was not authorized by law.

       {¶ 3}    The record reflects that Walz was indicted in 2009 on charges of felonious

assault (two counts), vandalism, and failure to comply with an order or signal of a police officer.

He pled guilty to the charges but moved to vacate the plea before sentencing. Following a

hearing, the trial court overruled Walz’s motion. It merged the felonious assault convictions and

imposed an aggregate eight-year prison term. This court affirmed on direct appeal. State v. Walz,

2d Dist. Montgomery No. 23783, 2011-Ohio-1270 (“Walz I”). Thereafter, Walz was permitted to

reopen his appeal to raise additional issues.

       {¶ 4}    In the reopened appeal, this court reversed a felonious assault and

failure-to-comply conviction based on the trial court’s failure to properly advise Walz of a

mandatory driver’s license suspension. State v. Walz, 2d Dist. Montgomery No. 23783,

2012-Ohio-4627 (“Walz II”). This court also found reversible error in the premature disapproval

of transitional control. On reconsideration, this court later agreed with Walz that the trial court’s

failure to advise him about the license suspension warranted reversal of all of his convictions. On

remand, the State nolled the vandalism charge and Walz entered new guilty pleas to two counts

of felonious assault and one count of failure to comply. The trial court again merged the felonious

assault convictions. It imposed a five-year sentence for felonious assault and a consecutive

one-year sentence for failure to comply. Waltz did not appeal.

       {¶ 5}    About five months later, however, he filed a pro se Crim.R. 32.1 motion to
                                                                                                                                              3


withdraw his guilty pleas. (Doc. #105). He argued that his counsel was ineffective at sentencing

for (1) standing mute during his allocution, (2) failing to object to a lack of consecutive-sentence

findings on the felonious assault and failure-to-comply charges, and (3) failing to file an affidavit

of indigency and to seek a waiver of costs and restitution at sentencing. The trial court overruled

the motion in a brief decision, order, and entry. It reasoned:

                    Defendant, Gregory Walz, was sentenced to an agreed upon prison term of

         six years. The sentencing agreement was fully explained to Mr. Walz during the

         sentencing hearing. Further, the plea hearing fully complied with Ohio R. Crim. P.

         11. Mr. Walz, in short, has not demonstrated the requisite manifest injustice

         necessary to allow withdrawal of a plea of guilty after a sentence has been

         imposed. Accordingly, Defendant Gregory Walz’s motion is overruled.

(Doc. #110).

         {¶ 6}        In his first assignment of error, Walz contends the trial court erred in failing to

support its ruling with written findings of fact and conclusions of law. This assignment of error is

foreclosed by our recent opinion in State v. Ogletree, 2d Dist. Clark No. 2014-CA-16,

2014-Ohio-3431. There we held that findings of fact and conclusions of law are not required

when a trial court rules on a Crim.R. 32.1 motion to withdraw a plea.1 Id. at ¶ 7. Moreover, as in

Ogletree, the trial court’s written decision here adequately explained why it found Walz not

entitled to relief. Accordingly, the first assignment of error is overruled.

         {¶ 7}        In his second assignment of error, Walz challenges the trial court’s denial of his


            1
           In his brief, Walz cites case law dealing with post-conviction relief petitions under R.C. 2953.21. Here, however, he plainly filed a
 Crim.R. 32.1 motion to withdraw his guilty pleas and alleged the requisite “manifest injustice.” (Doc. #105 at 1).
                                                                                                   4


motion without an evidentiary hearing. Again, we find no error. A trial court may grant a

post-sentence motion to withdraw a plea under Crim.R. 32.1 only to correct a manifest injustice.

Ogletree at ¶ 12. A hearing on such a motion is not required where the facts alleged, even if true,

would not entitle the movant to relief. Id. at ¶ 13.

       {¶ 8}     Here the manifest injustice Walz alleged was ineffective assistance of trial

counsel. (Doc. #105 at 1). Specifically, he alleged that his guilty pleas were not entered

knowingly, intelligently, and voluntarily because he was deprived of effective assistance of

counsel at sentencing. As set forth above, he claimed counsel, at sentencing, failed to allocute on

his behalf, failed to object to a lack of consecutive-sentence findings, and failed to challenge the

imposition of court costs and restitution. (Id.).

       {¶ 9}     The foregoing sentencing-related arguments have nothing to do with the guilty

pleas that preceded sentencing. Even if we assume, arguendo, the existence of some error or

ineffective assistance of counsel at sentencing, those issues fail to establish a manifest injustice

warranting withdrawal of the guilty pleas themselves. Walz’s arguments are not even directed

toward the pleas, which were the only proper subject of his Crim.R. 32.1 motion. Ogletree at ¶

19-20 (finding that the trial court’s alleged failure to make consecutive-sentence findings did not

constitute grounds for withdrawing a plea under Crim.R. 32.1). Because Walz has not

demonstrated entitlement to withdraw his guilty pleas even if his allegations are true, the trial

court was not required to hold an evidentiary hearing. The second assignment of error is

overruled.

       {¶ 10} In his third assignment of error, Walz contends the trial court erred in denying his

motion where his sentence was not authorized by law. Although he apparently concedes that he
                                                                                                                                            5


agreed to his six-year sentence, he argues that the trial court still was obligated to make

statutorily-required findings to run his five-year sentence and his one-year sentence

consecutively. Once again, however, this sentencing argument has nothing to do with whether

Walz entered his guilty pleas knowingly, intelligently, or voluntarily. Therefore, he has not

demonstrated a manifest injustice warranting withdrawal of the pleas. 2 Ogletree at ¶ 19-20.

Accordingly, the third assignment of error is overruled.

         {¶ 11} The trial court’s judgment is affirmed.

                                                          .............

FAIN, J. and WELBAUM, J., concur.




Copies mailed to:

Mathias H. Heck, Jr.
April F. Campbell
Gregory L. Walz
Hon. Michael L. Tucker
           2
              In Ogletree, we held that an argument about a lack of consecutive-sentence findings could not be raised in the context of a
 Crim.R. 32.1 motion to withdraw a guilty plea. We further opined that the issue could have been raised in a direct appeal and, therefore, that
 res judicata also precluded it from being raised in a post-judgment context. Ogletree at ¶ 21-22. In another recent case, this court held that
 the absence of required consecutive-sentence findings renders the sentence imposed contrary to law and “not merely voidable, but void.” State
 v. Rammel, 2d Dist. Montgomery Nos. 24871, 24872, 2013-Ohio-3045, ¶ 19(Rammel II). However, in State v. Rammel, 2d Dist.
 Montgomery Nos. 25899, 25900, 2014-Ohio-1281 (Rammel III), we further recognized, citing R.C. 2953.08(D)(1), that an agreed sentence is
 not reviewable on appeal. Id., ¶10. And, we have recently held that findings to justify a consecutive sentence are unnecessary when the
 sentence is an agreed sentence. State v. Weese, 2d Dist. Clark No. 2013-CA-61, 2014-Ohio-3267, ¶ 5. But regardless of whether res judicata
 would apply, we agree with Ogletree that a lack of consecutive-sentence findings does not constitute grounds for withdrawing a plea under
 Crim.R. 32.1, which is the only issue before us. Parenthetically, we note too that Walz has failed to provide us with a transcript of his most
 recent sentencing hearing. Therefore, the record does not reflect that the trial court did fail to make consecutive-sentence findings. In the
 absence of a transcript, we presume regularity below. Ogletree at ¶ 15.